991 F.2d 791
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard S. BROOKS, Defendant-Appellant.
No. 92-5719.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 21, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CR-92-272-A)
Richard S. Brooks, Appellant Pro Se.
Robert Nance Nicholson, OFFICE OF THE UNITED STATES ATTORNEY, for Appellee.
E.D.Va.
AFFIRMED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Richard S. Brooks appeals from the district court's order affirming the magistrate judge's decision finding Brooks guilty of speeding on the George Washington Memorial Parkway in violation of 36 C.F.R. § 4.21(c) (1992).  We affirm.


2
State law is assimilated for the purposes of 36 C.F.R. § 4.21(c).   United States v. Wornom, 754 F. Supp. 517, 519-20 (W.D. Va. 1991).  Under Virginia law, speeding is a strict liability offense and an inaccurate speedometer is not a defense, though it may be considered by the finder of fact.   Williams v. Commonwealth, 365 S.E.2d 340, 34243 (Va.  Ct. App. 1988).  Scienter was not required and there was sufficient testimony from the officer who issued the citation to support the findings below.


3
Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED